DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 26 – 33 are pending.  Claims 17 – 25 and 34 – 36 are withdrawn from consideration.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 23, 2022 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Election/Restrictions Response
Applicant's election with traverse of claims 26 – 33 in the reply filed on April 14, 2022 is acknowledged.  The traversal is on the grounds that the rejection set forth process claims and that a method had not been claimed.  This is not found persuasive because the restriction clearly presented the 4 inventions claimed.  An updated restriction is provided for clarity of record.
The requirement is still deemed proper and is therefore made FINAL.
Further, newly submitted claim set directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant has amended dependency to avoid restriction requirement, although electing Group 3 – drawn to Invention 3 and original claims 26 - 33
Since applicant has received an action requiring a restriction on the originally presented inventions, invention 3 has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17 – 25 and 34 – 36 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 17 - 24, drawn to Invention 1
Group 2, claim 25, drawn to Invention 2
Group 3, claims 26 - 33, drawn to Invention 3
Group 4, claims 34 - 36, drawn to Invention 4
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The claim group 2 cannot be said to have a special technical feature identical to or corresponding to that of the claims classified as invention 1.  Moreover, claim 25 are not substantially identical to or similarly closely related to any of the claims classified as Inventions 1 – 3.
The claim group 3 cannot be said to have a special technical feature identical to or corresponding to that of the claims classified as invention 1 or 2. Moreover, claims 26 - 33 are not substantially identical to or similarly closely related to any of the claims classified as Inventions 1 or 2.
The claim group 4 cannot be said to have a special technical feature identical to or corresponding to that of the claims classified as invention 1 – 3.  Further, claims 34 - 36 are not substantially identical to or similarly closely related to any of the claims classified as Inventions 1 – 3.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26 – 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation “front of and/or in the periphery of the cabin” in line 4.  The phrase “and/or” is ambiguous, in that it is not clear whether the phrase is intended as inclusive (both), alternative (either), or mutually exclusive (only one or the other). For the purpose of examination, the claim will be examined using “or”.
Claim 26 recites the limitation "the bottom pivots" in line 24.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claim will be examined as “bottom pivots”.
Claims 28 and 29 recites the limitation “a hydraulic pump and/or to an accumulator battery” in lines 7 and 8, respectively.  The phrase “and/or” is ambiguous, in that it is not clear whether the phrase is intended as inclusive (both), alternative (either), or mutually exclusive (only one or the other). For the purpose of examination, the claim will be examined using “or”.
Claims 32 – 33 recite the limitation “possibly one or more accumulators” in lines 2, respectively.  The limitation is vague in that it is unclear if an accumulator is required, as it has not been positively claimed. For the purpose of examination, the claim will be examined as not requiring an accumulator.
Claims 27 – 33 are further rejected as being dependents of rejected claim 26.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26 – 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DuMaire et al. (U.S. Patent Publication No. 2014/0101874 A1).
Regarding Independent Claim 26, DuMaire teaches a sweeper comprising: a frame (brush carrier, 80), at least three wheels (16, 17 and 20), a propulsion motor (motor of sweeping vehicle, 10; Fig. 1) a cabin) for the driver (seat and steering wheel of Fig. 1), one or more brushes (disc brushes; 26, 28, 30), each brush (Fig. 1) being able to perform a rotation relative to an armature (holding device, 46) mounted at the end of a brush-holder arm (holding arm, 56) which extends in front of and/or in the periphery of the cabin (Fig. 2; Paragraph [0060]), and waste suction and collection means (Paragraph [0004]), wherein each of the brush-holder arms (56) comprises two pairs of profile members (Fig. 4), each pair comprising a top profile member (66 for right and left brushes) and a bottom profile member (68 for right and left brushes), the top (66) and bottom (68) profile members (Fig. 4) being respectively connected to the frame or to a structure connected to the frame, by a first pair of pivots (72, 76), allowing the pivoting of the profile members (66 and 68) relative to the frame (80) about horizontal axes (Fig. 5), - respectively connected to the armature (46) of the brush (26, 28), by a second pair of pivots (78, 125), allowing the pivoting of the profile members relative to the armature (46) about horizontal axes (Fig. 5), 6In re Appln. Of: Christian Lange et al. Application No.: 16/463,668 such that the four pivots (72, 76, 78 and 125) of each pair of profile members (66 and 68) form a deformable parallelogram (joint parallelogram, 62; Fig. 5; Paragraph [0056]), the two parallelograms (62 of each brush 26 and 28) having essentially the same dimensions and being situated in parallel vertical planes (Fig. 3), an actuator (adjusting device, 94) mounted between the pairs of profile members (66, 68), the actuator (94) being configured to actuate the deformation of said parallelograms so as to raise or lower the brush (26, 28) in a vertical plane (Paragraph [0063]), and wherein the actuator (94) is configured such that when the brush (26 and 28) is raised to the maximum (Fig. 7), the actuator (94) is positioned below the top profile members (66) of said pairs of profile members (Fig. 7), characterized in that:  the bottom pivots (76, 78) of each of the pairs of profile members (66, 68) are arranged backward in a horizontal direction relative to the top pivots (72, 125; Fig. 5), - each of the top (66) and bottom (68) profile members of each pair of profile members (66, 68) is formed by two straight parts (Fig. 6) secured to one another (Fig. 6), a first part (right side of 66) present on the side of the armature (46) of the brush (26) which is essentially oriented horizontally when the brush (26) is raised to the maximum (fig. 7), and a second part (left side of 66) present on the side of the frame (80) which is inclined downward when the brush (26) is raised to the maximum (Fig. 7).  

    PNG
    media_image1.png
    439
    545
    media_image1.png
    Greyscale

Regarding Claim 27, DuMaire teaches the sweeper (10; Fig. 1) wherein the actuator (94) is a hydraulic actuator (Paragraph [0043]) comprising a cylinder (100) pivotably connected to the frame (80) or to a structure connected to the frame (80) by a first pivot (109; Figs. 4 and 5) and a piston (Paragraph [0043}) which is secured to a rod (shaft, 102), said rod (102) being pivotably connected to the armature (46; Fig. 5) of the brush (26) by a second pivot (Annotated Fig. 4), the piston dividing the cylinder (100) into two compartments (Fig. 5), a first compartment (left side of cylinder, 100; Fig. 5) present on the side of the frame (80) and a second compartment (right side of cylinder, 100; Fig. 5) present on the side of the brush (26; side of holding part, 46), and wherein:  the first pivot (109) of the actuator is situated above said first pairs of pivots (172,76; Fig. 5) of the profile members (66,68),7In re Appln. Of: Christian Lange et al. Application No.: 16/463,668the second pivot (Annotated Fig. 4) of the actuator is situated between said second pairs of pivots (78,125) of the profile members (66,68; Fig. 5).  

    PNG
    media_image2.png
    287
    395
    media_image2.png
    Greyscale

Annotated Figure 4

Regarding Claim 28, DuMaire teaches the sweeper (10; Fig. 1) wherein the actuator (94) is a hydraulic actuator (Paragraph [0043]) comprising a cylinder (100) pivotably connected to the frame (80) or to a structure connected to the frame (80) by a first pivot  (109; Figs. 4 and 5) and a piston (Paragraph [0043}) which is secured to a rod (shaft, 102), said rod (102) being pivotably connected to the armature (46; Fig. 5) of the brush (26) by a second pivot (Annotated Fig. 4), the piston dividing the cylinder (100) into two compartments (Fig. 5), a first compartment (left side of cylinder, 100; Fig. 5) present on the side of the frame (80) and a second compartment (right side of cylinder, 100; Fig. 5) present on the side of the brush (26; side of holding part, 46), wherein the actuator (94) is connected to a hydraulic fluid tank and to a hydraulic pump and/or to an accumulator battery (via line 112), wherein the actuator (94) is configured such that to raise the brush (26), the compartment on the side of the armature (46) is placed under hydraulic pressure, such that the brush is raised by the rod (102) which pulls on the brush-holder arm (56), - to lower the brush (26), the pressure in the compartment on the side of the armature is reduced, such that the weight of the brush-holder arm (56), of the armature and of the brush (26) make the brush (26) descend (Paragraphs [0066] – [0071]) .  
Regarding Claim 29, DuMaire teaches the sweeper (10; Fig. 1) wherein the actuator (94) is a hydraulic actuator (Paragraph [0043]) comprising a cylinder (100) pivotably connected to the frame (80) or to a structure connected to the frame (80) by a first pivot  (109; Figs. 4 and 5) and a piston (Paragraph [0043}) which is secured to a rod (shaft, 102), said rod (102) being pivotably connected to the armature (46; Fig. 5) of the brush (26) by a second pivot (Annotated Fig. 4), the piston dividing the cylinder (100) into two compartments (Fig. 5), a first compartment (left side of cylinder, 100; Fig. 5) present on the side of the frame (80) and a second compartment (right side of cylinder, 100; Fig. 5) present on the side of the brush (26; side of holding part, 46), wherein the actuator (94) is connected to a hydraulic fluid tank and to a hydraulic pump and/or to an accumulator battery (via line 112), wherein the actuator (94) is configured such that to raise the brush (26), the compartment on the side of the armature (46) is placed under hydraulic pressure, such that the brush is raised by the rod (102) which pulls on the brush-holder arm (56), - to lower the brush (26), the pressure in the compartment on the side of the armature is reduced, such that the weight of the brush-holder arm (56), of the armature and of the brush (26) make the brush (26) descend (Paragraphs [0066] – [0071]) .  
Regarding Claims 30 and 31, DuMaire teaches the sweeper according to claims 28 and 29, further, claim 28 does not require a pump as the limitations recites a hydraulic pump and/or an accumulator battery, therefore the limitations - wherein only the compartment on the side of the brush is connected to said pump; is directed toward a non-selected limitation. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over DuMaire et al. (U.S. Patent Publication No. 2014/0101874 A1) in view of Burnier et al. (U.S. Patent No. 9,010,467 B2).
Regarding Claims 32 and 33, DuMaire teaches the sweeper according to claims 28 and 29.
Although DuMaire teaches a hydraulic system the reference does not explicitly teach the sweeper wherein the two compartments form part of a hydraulic circuit comprising the pump, possibly one or more accumulators, and the tank.  
Burnier, however, teaches the sweeper (Fig. 10) wherein the two compartments form part of a hydraulic circuit (hydraulic circuit, 306) comprising the pump (pump, 302), possibly one or more accumulators, and the tank (tank, 308; Fig. 4; Col. 4, lines 22 - 35).  

    PNG
    media_image3.png
    440
    713
    media_image3.png
    Greyscale

It would have been obvious to ne having ordinary skill in the art before the effective filing date of the claimed invention to explicitly include the two compartments form part of a hydraulic circuit comprising the pump, possibly one or more accumulators, and the tank, as claimed, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  4,831,684 to Duncan teaches A self-propelled sweeper vehicle has front steerable wheels mounted on a centrally pivoted axle assembly which carries a brush gear whereby these assemblies are steered in unison with the vehicle. The brush gear is mounted on linkages comprising inner and outer portions pivotally connected for folding movement to resiliently yield under impact. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /KATINA N. HENSON/ Primary Examiner, Art Unit 3723